DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Although written description describes the thread can be detached, it is not clear that there is enablement for how the thread is to be attached for function as otherwise described and/or detach(able).  It is not clear how to make and use the invention as claimed.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat No. 9,140,001 to Hohmann in view of U.S. Pat. Application Publication No. 2018/0142723 to Craven.
Hohmann ‘001 teaches limitations for a “thermal insulating screw assembly” – as shown, “comprising: a thermal insulating screw” – including 56, 58, 60, “and a thermal insulating washer mounted on the thermal insulating 5screw” – as shown at 82, “wherein: the thermal insulating screw has a first end provided with a rotation head” – at 62, “and a second end provided with a shank and an external thread; the external thread has a first end connected with the shank and a 10second end provided with a drilling portion” – as shown at 56, “the rotation head of the thermal insulating screw is provided with a thermal insulating portion which coats and covers the rotation head” – as described, “the thermal insulating portion has a lower end extending to the shank” – as shown.  Although Hohmann ‘001 discloses a washer adjacent the driving end, the reference does not fully teach the claim limitations defining structure for retaining the washer in place, i.e., “and provided with a plurality of projections; 15each of the projections is provided with a horizontal face, a vertical face, and an inclined face; the horizontal face is located at a top of each of the projections; the vertical face extends downward from the horizontal face; the inclined face extends inward and downward from the vertical 20face”.  Craven ‘723 discloses a similar arrangement including a plurality of projections 150 for retaining a washer, the projections including surfaces facing upper, lower, and vertical for mounting and retaining the washer.  It would have been an design choice or engineering expedient for one of ordinary skill in the art to provide a plurality  of projections having surfaces facing upper, lower, and vertical for retaining a washer as otherwise taught by Craven ‘723.  Further limitation of “the thermal insulating washer is positioned by the projections of the thermal insulating portion” would have been obvious to one of ordinary skill in the art since it is well known in the art to provide projections for that purpose as taught by Craven ‘723 for example wherein the plurality of projections would perform that disclosed function of retaining the washer, “12the thermal insulating washer has a central portion provided with an axial hole mounted on the thermal insulating portion” – as shown, “the axial hole of the thermal insulating washer has an inner diameter flush with an outer diameter of the vertical face of each of the projections; and 5the axial hole of the thermal insulating washer passes through the inclined face and the vertical face to the horizontal face, and is positioned on the horizontal face of each of the projections”  - inherent to assembly of the prior art as modified.   
As regards claim 2, one of ordinary skill in the art would recognize that the threaded portion 56 is inherently capable of being detached from the shank, i.e., “the external thread of the thermal insulating screw is detachably connected with 10the shank” since the claim places no limitations on the methods that might be applied to effect detachment.  Furthermore however, it is noted that reference discloses threaded portion and shank that includes separate elements that are inherently detachable through methods suitable such as being pulled apart or cutting for example.
As regards claim 3, Hohmann ‘001 teaches further limitation of “the external thread and the shank are formed integrally” – as shown wherein they are assembled to function and geometrically comprise a single part. It has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
As regards claim 5, Hohmann ‘001 teaches further limitation of “the thermal insulating screw has a conic shape” – as shown at the drill tip.  
As regards claim 6, Hohmann ‘001 teaches further limitation of “the drilling portion of the thermal insulating screw is a drill tip” – as shown at 42.  
As regards claim 7, Hohmann ‘001 teaches further limitation of “the thermal insulating washer includes a metal portion and a resilient portion” – reference discloses 82 being neoprene and steel as example. 
As regards claim 8, Hohmann ‘001 teaches further limitation of “the rotation head of the thermal insulating screw is a sheet plate, has a hexagonal shape or has a conic shape” – the generally planar shape of the prior art head of Fig 8 for example teaches ‘sheet plate’ and anticipates broad alternatively-recited limitation whereas one of ordinary skill in the art would recognize that the hex head of embodiment of Fig 21 for example also anticipates the broad alternatively-recited limitation.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat No. 9,140,001 to Hohmann in view of U.S. Pat. Application Publication No. 2018/0142723 to Craven and further in view of U.S. Pat. No. 11,130,168 to Hohmann.
Although Hohmann ‘001 as relied on, teaches different diameter portions including at 60, 58, 56, the reference doesn’t teach “the thermal insulating portion is provided with an angled guide face that is lower 15than each of the projections”.  Hohmann ‘168 discloses angled guide at 76.  It would have been obvious to one of ordinary skill in the art to provide the screw of Hohmann ‘001 with a transition as taught by Hohmann ‘168 in order to minimize damage to portions of wall assembly during insertion for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 2013/0280013 discloses structure similar to that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677